DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/01/2021 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.

	
Terminal Disclaimer
	The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
		
Allowable Subject Matter
	Claims 1-9 and 11-22 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim(s) 1, 9, 11 and 17, for example:
	Claim 1 relates to a contact lens comprises a low or non-gas permeable component that has an oxygen permeability lower than the oxygen permeability of a polymer layer, the thickness of the polymer layer between the components and the posterior surface is sufficient to deliver an equivalent oxygen percentage to a location on the surface of the cornea, the equivalent oxygen percentage is nine percent or greater, the material of the polymer layer between the component and the posterior surface has an oxygen permeability of 100 x 10-11 (cm2/sec) (mL 02) / (mL x mm Hg) or greater.
	Claim 9 relates to a method for making a contact lens with an optimum thickness of a polymer layer by estimating a third thickness that is smaller than a first thickness if a first resulting equivalent oxygen percentage across the posterior surface is above the targeted range of acceptable equivalent oxygen percentages; using the third thickness 
	Claim 11 relates to a method for making a contact lens with an optimum thickness of a polymer layer by estimating a third thickness that is smaller than a second thickness if a second resulting equivalent oxygen percentage across the posterior surface is above the targeted range of acceptable equivalent oxygen percentages; using the third thickness to find a third resulting equivalent oxygen percentage across the posterior surface; and comparing the third resulting equivalent oxygen percentage across the posterior surface to the targeted range of acceptable equivalent oxygen percentages.
	Claim 17 relates to a method for making a contact lens with an optimum thickness of a polymer layer by the steps of 
(i) if a resulting equivalent oxygen percentage across the posterior surfaces is below a range of acceptable equivalent oxygen percentages, increasing the thickness of the polymer layer and restarting a iterative process; and 
(ii) if the resulting equivalent oxygen percentage across the posterior surfaces is above the range of acceptable equivalent oxygen percentages, decreasing the thickness of the polymer layer and restarting the iterative process. SMRH:4823-3513-0331.1-10-
		
Regarding claims 1, 9, 11 and 17, the closest prior art of record, specifically Blum et al. (US PUB 2004/0027536) teaches i.e., the capsule 115 is preferably rigid and may 
Prior art of record, de Juan, Jr. et al. (US 9,341,864 B2) teaches FIGS. 1A-1D show various views of a contact lens having a scaffold. FIG. 1D shows a cross-section of a contact lens having an inner optic portion 101, peripheral portion 102, anterior surface 103, and posterior surface 104. Inner optic portion 101 includes anterior portion 105, center portion 106, and posterior portion 107. Center portion 106 is characterized by a substantially uniform thickness and is embedded between anterior portion 105 and posterior portion 107. As suggested by FIG. 1D, anterior portion 105, posterior portion 107, and peripheral portion 102 may be formed from the same material, and center portion 106 may be formed from a different material, column 3, line 65 to column 4, line 9; and the anterior portion, the posterior portion and/or the filler material is characterized by an oxygen permeability from about 10 Dk to about 500 Dk, from about 50 Dk to about 400 Dk, from about 50 Dk to about 300 DK, and in certain embodiments from about 50 DK to about 100 Dk, column 6, lines 32-37.
However, the prior art of record, alone or in combination, and to the examiner' s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan, the instant invention regarding the thickness of the polymer layer is sufficient to deliver an equivalent oxygen percentage of at least 9% to a location on the surface of the cornea, as presented in claim 1; the method comprising the steps of: estimating a first thickness of the polymer layer; performing a mathematical calculation or numerical simulation using the first thickness to determine a first resulting equivalent oxygen percentage across the posterior surface; comparing the first resulting equivalent oxygen percentage 
Therefore, claim 1, 9, 11 and 17 is allowed with the similar reason discussed above. Claims 2-8, 12-16 and 18-22, which depend from either claims 1, 9,  or 17, are also allowed.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                              

September 8, 2021